DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, 12 and 17 are objected to because of the following informalities:
(claim 2, line 4) “an exteriorof” should be changed to “an exterior of”.
(claim 2, line 9) “thegate” should be changed to “the gate”.
(claim 3, line 6) “via fluid return line” should be changed to “via a fluid return line”.
(claim 3, line 15) “theposition” should be changed to “the position”.
(claim 3, lines 16-17) “the secondflow rate” should be changed to “the second flow rate”.
(claim 3, line 19) “thewellbore” should be changed to “the wellbore”.
(claim 12, line 2) “the choke manifold” should be changed to “the choke valve system”.
(claim 17, lines 14-16) “wherein in the fully open position a choke minimum passage area is defined between the gate body and the seat orifice, and the choke minimum passage area is at least 30 percent of the seat orifice area” should be deleted, since this limitation is a duplication of the limitation in lines 11-13.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,220,874.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 10-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dillard et al. (10,227,838).
As concerns claim 1, Dillard shows a drilling system (10) comprising: a choke valve system (200) in fluid communication with a wellbore via a fluid return line (20), the choke valve system configured to receive a return fluid from the wellbore, the choke valve system comprising: a choke valve (300) through which the return fluid flows; and a valve position sensor (205) configured to determine a position of the choke valve; a controller (100) in signal communication with the valve position sensor, the controller programmed to: determine a flow rate of the return fluid through the fluid return line based on the determined position of the choke valve; and adjust the position of the choke valve in response to the determined flow rate of the return fluid (abstract; col 7, In 7-17).
As concerns claim 3, Dillard shows a drilling system (10) comprising: a drill assembly (Fig. 2) in fluid communication with a fluid supply line and a wellbore, the drill assembly configured to receive a first fluid from the fluid supply line and inject the first fluid into the wellbore; a choke manifold (200) comprising a choke valve system in fluid communication with the wellbore via a fluid return line (20), the choke valve system configured to receive a second fluid from the wellbore, the choke valve system comprising: a choke valve (300) through which the second fluid flows; and a valve position sensor (205) configured to determine a position of the choke valve; a flow sensor (not shown) in fluid communication with the fluid supply line and configured to determine a first flow rate of the first fluid through the fluid supply line; and a controller (100) in signal communication with the valve position sensor and the flow sensor, the controller programmed to: determine a second flow rate of the second fluid through the fluid return line based on the position of the choke valve; detect a kick or a loss of fluid in the wellbore based on the first flow rate and the second flow rate; and adjust the position of the choke valve in response to the detected kick or loss of fluid in the wellbore (abstract; col 7, In 7-17; col 3, In 37-46; col 4, In 16-25).
As concerns claim 4, Dillard shows wherein the choke manifold further comprises at least one pressure sensor (210, 220).
As concerns claim 5, Dillard shows wherein the at least one pressure sensor comprises a first pressure sensor (210) upstream of the choke valve and a second pressure sensor (220) downstream of the choke valve.
As concerns claim 6, Dillard shows a first density sensor (102A, 102B) upstream of the choke valve and a second density sensor (250) downstream of the choke valve.
As concerns claim 7, Dillard shows wherein the controller is further programmed to maintain the position of the choke valve in a position range of between 30 percent and 70 percent of a total position range of the choke valve while the first fluid is injected into the wellbore (Fig. 5B).
As concerns claim 10, Dillard shows wherein the choke valve manifold further comprises a second choke valve system comprising a second choke valve (300B) through which the second fluid flows.
As concerns claim 11, Dillard shows a method for detecting a kick or a loss of fluid in a wellbore, the method comprising: injecting a first fluid into a wellbore with a drill assembly in fluid communication with a fluid supply line and the wellbore (Fig. 2); receiving a second fluid from the wellbore with a choke valve system (200) in fluid communication with the wellbore via a fluid return line (20), the choke valve system comprising a choke valve (300) through which the second fluid flows; determining a position of the choke valve with a valve position sensor (205) of the choke valve system; determining a first flow rate of the first fluid through the fluid supply line with a flow sensor (not shown) in fluid communication with the fluid supply line; determining a second flow rate of the second fluid through the fluid return line based on the position of the choke valve; detecting a kick or a loss of fluid in the wellbore based on the first flow rate and the second flow rate; and adjusting the position of the choke valve in response to the detected kick or loss of fluid in the wellbore (abstract; col 7, In 7-17; col 3, In 37- 46; col 4, In 16-25).
As concerns claim 12, Dillard shows determining a pressure of the second fluid with at least one pressure sensor (210, 220) of the choke valve system.
As concerns claim 13, Dillard shows wherein the at least one pressure sensor comprises a first pressure sensor (210) upstream of the choke valve and a second pressure sensor (220) downstream of the choke valve.
As concerns claim 14, Dillard shows determining a first density of the second fluid with a first density sensor (102A, 102B) upstream of the choke valve and determining a second density of the second fluid with a second density sensor (250) downstream of the choke valve.
As concerns claim 15, Dillard shows wherein the second fluid is a multi-phase fluid (fluid from the wellbore).
As concerns claim 16, Dillard shows maintaining the position of the choke valve in a position range of between 30 percent and 70 percent of a total position range of the choke valve while the first fluid is injected into the wellbore (Fig. 5B).
As concerns claims 19 and 20, Dillard shows wherein determining the second flow rate of the second fluid through the fluid return line based on the position of the choke valve includes referencing a flow coefficient lookup table including a flow coefficient value corresponding to the determined position of the choke valve, and calculating an updated flow coefficient value for the determined position of the choke valve and replacing the flow coefficient value of the flow coefficient lookup table with the updated flow coefficient value (Fig. 5C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dillard et al. alone.
As concerns claims 2, 8, 9, 17 and 18, Dillard shows wherein the choke valve comprises: a body (310) having an internal chamber, an inlet flow passage (312) that extends between an exterior of the body and the internal chamber, and an outlet flow passage (330) that extends between the exterior of the body and the internal chamber (Fig. 4); and a front disc (350) within the body rotatable relative to a back disc (360) between a fully open position and a fully closed position (Fig. 4).  Dillard discloses the claimed invention except for a seat having a seat orifice with an area, the seat positioned at an end of the outlet flow passage contiguous with the internal chamber; a gate having a gate shaft and a gate body affixed to one end of the gate shaft, wherein the gate is linearly translatable within the body between a fully open position and a fully closed position, wherein in the fully closed position the gate body is engaged with the seat orifice; and wherein in the fully open position a choke minimum passage area is defined between the gate body and the seat orifice, and the choke minimum passage area is at least 30 percent of the area of the seat orifice.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a linearly translatable choke valve in place of the rotatable choke valve, since the examiner takes official notice of the equivalence of various types of choke valves for their use in the art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with a rotatable choke valve because the flow rate of the return fluid from the wellbore would still have been capable of being controlled by adjusting the position of the choke valve.  Thus, one of ordinary skill in the art would have recognized that using a linear translatable choke valve in the choke valve system would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Dillard to obtain the invention as specified in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Johnson et al. (2022/0065057), Dillard et al. (11,131,156), and Oddie et al. (2016/0076322).  The prior art shows a drilling system comprising: a choke valve system in fluid communication with a wellbore via a fluid return line, the choke valve system configured to receive a return fluid from the wellbore, the choke valve system comprising: a choke valve through which the return fluid flows; and a valve position sensor configured to determine a position of the choke valve; a controller in signal communication with the valve position sensor, the controller programmed to: determine a flow rate of the return fluid through the fluid return line based on the determined position of the choke valve; and adjust the position of the choke valve in response to the determined flow rate of the return fluid (Johnson: abstract & Fig. 3-11; Dillard: abstract & Fig. 2A-14; Oddie: abstract & Fig. 1-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679